DETAILED ACTION
This Office Action is in response to the communication filed on 02/21/2020 having claims 1-14, 21-22 and 29-33 pending. Claims on the preliminary amendment are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/AU2018/050888, filed on 08/21/2018 and AU2017903365A0 filed on 08/21/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 was filed after the mailing date. The submission is in compliance with the provisions of37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 02/21/2020 is accepted for examination purpose. The disclosure is objected to because of the following informalities: The specification includes several words/verbs that are misspelled; “signalled”, “characterising”, “utilises”, “signalling”. Appropriate correction is required.

Drawings
The Drawings filed on 02/21/2020 are accepted for examination purpose.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites: “… wherein digital certification of each verified entity is signalled by a characterising image.” The claim should recite: “… wherein digital certification of each verified entity is signaled by a characterizing image. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The claim recites: “… wherein the characterising image is displayed in the address bar of a webpage of the website of the verified entity. The claim should recite: “… wherein the characterizing Appropriate correction is required.
Claim 11 is objected to because it recites the limitation "the code snippet".  However, there is insufficient antecedent basis for this limitation in the claim.  The claim is dependent to a claim that do not incorporate the feature. 
Claim 12 is objected for the same reason as claim 6 above.  Appropriate correction is required.
Claim 33 is objected for the same reason as claim 5 above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
The term "one aspect" in claim 1 lacks of clarity and is ambiguous which renders the claim indefinite.  The term "one aspect" is not defined by the claim, the specification 
	Regarding Claim 29
Claim 29 recites the same limitation as claim 1, therefore is rejected for the same rationale applied to claim 1.
	
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "aspect pass identifier" in claim 10 lacks of clarity and is ambiguous which renders the claim indefinite.  The term "aspect pass identifier" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "may" in claim 21 recites a conditional step or process.  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitation occurs when the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shcontain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is directed to claim a digital marketplace website, yet it is written to depend of a computer system environment.  Applicant may cancel the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 22 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2016/0057133) hereinafter Ashley in view of Agbabian et al. (US 8,429,734) hereinafter Agbabian.

As per Claim 1, Ashley teaches a digitally certified ecosystem comprising a plurality of verifying entities and a plurality of verified entities (Ashley, Parag. [0010]; “Distributed data processing environment 100 includes in-line server computer 102, client computing devices 108, 110, and 112, web server 104, domain name system (DNS) server 105, and intelligence source server 106, all interconnected over network 114.”); 
[each verified entity verified according to at least one aspect of the entity by at least one of the verifying entities]; 
the digitally certified ecosystem further comprising an issuing system server which enables a secure communications mode on a website of a verified entity (Ashley, Parag. [0023]; “In this embodiment, certificate 132 was provided to a client computing device (e.g., client computing device 108) by web server 104 to establish the SSL connection between the two devices. In-line server computer 102 identifies the certificate, such as certificate 132, which has been provided by web server 104 to establish the SSL connection to the webpage, web browser, or web server.”).
However, Ashley does not expressly teaches:
   each verified entity verified according to at least one aspect of the entity by at least one of the verifying entities;
But, Agbabian teaches:
each verified entity verified according to at least one aspect of the entity by at least one of the verifying entities (Agbabian, Col. 8, lines 50-56; “certificate information associated with the SSL certificate is obtained. For example, in one embodiment, certificate information includes, but is not limited to, one or more of a Uniform Resource Locator (URL), one or more user credentials, and/or one or more certificate attributes. In other embodiments, more, fewer, or different certificate information associated with the SSL certificate can be obtained.” … Col. 8, lines 60-63; “Examples of certificate attributes include but are not limited to the subject of the SSL certificate, the issuer of the SSL certificate, and the last known good signer of the SSL certificate.”).

Ashley and Agbabian are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agbabian system into Ashley system, with a motivation to provide a method includes intercepting an SSL certificate received on a host computer system and obtaining certificate information associated with the SSL certificate (Agbabian, Col. 1, lines 48-55).

As per claim 2, the combination of Ashley and Agbabian teaches the system of claim 1, Agbabian further teaches wherein each verified entity is digitally certified by the issue of a certificate for use in association with a web address of the verified entity (Agbabian, Col. 7, lines 42-46; “In one embodiment, the certificate information includes the URL of the web site together with one or more certificate attributes, such as the subject, the issuer, and the last known good signer, and/or one or more user credentials, such as a username and a user password.” … Col. 8, lines 57-58; “In one embodiment, the URL is the URL of the web site providing the SSL certificate.”).

3, the combination of Ashley and Agbabian teaches the system of claim 2, Ashley further teaches wherein the certificate is an SSL certificate issued by an SSL conforming platform (Ashley, Parag. [0012]; “Database 130 stores certificates, such as certificate 132, which are secure socket layer (SSL) certificates that correspond to possible certificates from web servers, such as web server 104.”).

As per claim 4, the combination of Ashley and Agbabian teaches the system of claim 2, wherein the certificate is a TLS certificate issued by a TLS platform (Ashley, Parag. [0005]; “Transport Layer Security (TLS) and its predecessor, Secure Sockets Layer (SSL), are cryptographic protocols designed to provide communication security over the Inter net. The term SSL often refers to different variations of TLS and SSL.” … Parag. [0007]; “Secure Sockets Layers (SSL) are cryptographic protocols or encryption protocols used to provide secure connections over the Internet, and SSL, as used herein, refers to all protocols used to secure Internet connections, such as trans port layer security (TLS).”).

As per claim 8, the combination of Ashley and Agbabian teaches the system of claim 1, Ashley further teaches wherein the verifying entities are in a hierarchical structure (Ashley, Parag. [0018]; “In depicted distributed data processing environment 100, domain name system (DNS) server 105 represents one or more of a management server, a web server, or any other electronic device or computing system capable of receiving and sending data. … In an embodiment, DNS server 105 is a hierarchical distributed naming system for computing devices connected to the Internet.”).

As per claim 22, the combination of Ashley and Agbabian teaches the system of claim 1, Ashley further teaches implemented by way of a processor in communication with a memory (Ashley, Parag. [0034]; “Computer 300 includes communications fabric 302, which provides communications between computer processor(s) 304, memory 306, persistent storage 308, communications unit 310, and input/output (I/O) interface(s) 312. Communications fabric 302 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications, and network processors, etc.). System memory, peripheral devices, and any other hardware components within a system.”); 
the memory containing code which, when executed, performs the function of the issuing system server (Ashley, Parag. [0035]; “Memory 306 and persistent storage 308 are computer readable storage media. In this embodiment, memory 306 includes random access memory (RAM) 314 and cache memory 316. In general, memory 306 can include any suit able volatile or non-volatile computer readable storage media. Software and data 322 are stored in persistent storage 308 for access and/or execution by processor(s) 304 via one or more memories of memory 306. With respect to in-line server computer 102, software and data 322 represents policy program 120 and database 130.”).

As per claim 29, it is a method claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

30, the rejection of claim 29 is incorporated. In addition, it is a method claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 31, the rejection of claim 30 is incorporated. In addition, it is a method claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 32, the rejection of claim 30 is incorporated. In addition, it is a method claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

Claims 5-7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2016/0057133) hereinafter Ashley in view of Agbabian et al. (US 8,429,734) hereinafter Agbabian as applied to claim 1 above, and further in view of Abdulhayoglu (US 7,603,699).
As per claim 5, the combination of Ashley and Agbabian teaches the system of claim 1, [wherein digital certification of each verified entity is signalled by a characterising image].
However, the combination of Ashley and Agbabian does not expressly teaches:
… wherein digital certification of each verified entity is signalled by a characterising image. 

… wherein digital certification of each verified entity is signalled by a characterising image (Abdulhayoglu, Col. 2, lines 49-54; “When a website owner uses an SSL certificate with a website, the browser displays a padlock or other security symbol in one of its toolbars. The toolbar represents that an encrypted session is established. By clicking on the padlock, the user can access information relating to the authenticity of the website.”).
Ashley, Agbabian and Abdulhayoglu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdulhayoglu system into Ashley-Agbabian system, with a motivation to provide a method for establishing trust online by dis playing a trust symbol on a web page; wherein the trust symbol is configured to display security and assurance related information. In one embodiment, the trust symbol is static on a web page, and it may be located in a corner of a web page, among other places (Abdulhayoglu, Col. 3, lines 17-22).

As per claim 6, the combination of Ashley, Agbabian and Abdulhayoglu teaches the system of claim 5, Abdulhayoglu further teaches wherein the characterising image is displayed in the address bar of a webpage of the website of the verified entity Abdulhayoglu, Col. 2, lines 49-54; “When a website owner uses an SSL certificate with a website, the browser displays a padlock or other security symbol in one of its toolbars. The toolbar represents that an encrypted session is established. By clicking on the padlock, the user can access information relating to the authenticity of the website.”).

As per claim 7, the combination of Ashley and Agbabian teaches the system of claim 1, [wherein a code snippet is issued to a webpage of the web address];
[the code snippet, when executed by the browser of the verified entity, implementing an active image for display on the webpage of that verified entity].
However, the combination of Ashley and Agbabian does not expressly teaches:
… wherein a code snippet is issued to a webpage of the web address;
the code snippet, when executed by the browser of the verified entity, implementing an active image for display on the webpage of that verified entity.
But, Abdulhayoglu teaches:
… wherein a code snippet is issued to a webpage of the web address (Abdulhayoglu, Col. 3, lines 29-34; “Another method for establishing trust online includes validating information relating to a web page, creating a trust symbol, and providing the trust symbol to an owner or developer of the web page. The trust symbol can be created by developing a trust symbol Java script/HTML code and including the trust information in the trust symbol code.”);
Abdulhayoglu, Col. 3, lines 29-34; “Another method for establishing trust online includes validating information relating to a web page, creating a trust symbol, and providing the trust symbol to an owner or developer of the web page. The trust symbol can be created by developing a trust symbol Java script/HTML code and including the trust information in the trust symbol code.”).
Ashley, Agbabian and Abdulhayoglu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdulhayoglu system into Ashley-Agbabian system, with a motivation to provide a method for establishing trust online by dis playing a trust symbol on a web page; wherein the trust symbol is configured to display security and assurance related information. In one embodiment, the trust symbol is static on a web page, and it may be located in a corner of a web page, among other places (Abdulhayoglu, Col. 3, lines 17-22).

33, the rejection of claim 29 is incorporated. In addition, it is a method claim that recites limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

Claims 9-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2016/0057133) hereinafter Ashley in view of Agbabian et al. (US 8,429,734) hereinafter Agbabian as applied to claim 1 above, and further in view of Sauve et al. (US 2010/0217989) hereinafter Sauve.
As per claim 9, the combination of Ashley and Agbabian teaches the system of claim 1, [wherein the step of digital certification includes issue of an entity ID]. 
However, the combination of Ashley and Agbabian does not expressly teaches:
… wherein the step of digital certification includes issue of an entity ID. 
But, Sauve teaches:
… wherein the step of digital certification includes issue of an entity ID (Sauve, Parag. [0016]; “The legitimate site 110 is a computing system associated with a legitimate entity or business, such as a bank’s online access, an electronic retailer, or the like. In this example, the legitimate entity is located at the domain “your bank.com”. The legitimate site 110 supports SSL connections (e.g., the "https” protocol), so the entity that maintains the legitimate site 110 has obtained an SSL certificate 111 from a Certificating Authority (“CA”) (not shown) confirming that the domain “yourbank.com' is under the control of the entity. As is known in the art, the certificate 111 is an electronic document, digitally signed by the CA, that includes the entity's public key and information that confirms the identity of the entity and the association of the entity with that particular domain.”).
Ashley, Agbabian and Sauve are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauve system into Ashley-Agbabian system, with a motivation to provide techniques and mechanisms that implement a system for presenting security information about a current site or communications session (Sauve, Parag. [0007]).

As per claim 10, the combination of Ashkey, Agbabian and Sauve teaches the system of claim 9, Agbabian further teaches wherein the step of digital certification includes issue of an aspect pass identifier (Agbabian, Col. 4, lines 6-17; “More particularly, in one embodiment, the URL associated with the certificate together with one or more user credentials and/or one or more certificate attributes are compared. If the SSL certificate is verified (“YES), the SSL certificate is released. Such as for completion to a web browser (operation 226). Alternatively, if the SSL certificate is not verified (“NO”), it is assumed the SSL certificate is the result of a malicious redirection or a fraudulent local certificate and protective action is taken, such as generating an alert to the user or another application, or aborting the transaction (operation 216).”).

As per claim 11, the combination of Ashley and Agbabian teaches the system of claim 1, [wherein the code snippet includes code which, when executed by the browser of the verified entity, causes display of data in a drop-down table]. 
However, the combination of Ashley and Agbabian does not expressly teaches:
… wherein the code snippet includes code which, when executed by the browser of the verified entity, causes display of data in a drop-down table. 
But, Sauve teaches:
wherein the code snippet includes code which, when executed by the browser of the verified entity, causes display of data in a drop-down table (Sauve, Parag. [0031-0032]; “In addition, the SSL bar 418 may display other information from the SSL certificate to help the user evaluate how trustworthy the current site is. For example, the SSL bar 418 may display the name of the company that has been verified (from the certificate) to control the site. Other information from the certificate could be displayed, but typically the certified owner or controller of the site is the most relevant information. In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by some elements of the web page being displayed, such as a "Flash pop-up' or the like.”).
Ashley, Agbabian and Sauve are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauve system into Ashley-Agbabian system, with a motivation to provide techniques and mechanisms that implement a system for presenting security information about a current site or communications session (Sauve, Parag. [0007]).

As per claim 12, the combination of Ashley, Agbabian and Sauve teaches the system of claim 11, Sauve further teaches wherein display of data in a drop-down table occurs when a mouse pointer is hovered over the characterising image (Sauve, Parag. [0031-0032]; “In addition, the SSL bar 418 may display other information from the SSL certificate to help the user evaluate how trustworthy the current site is. For example, the SSL bar 418 may display the name of the company that has been verified (from the certificate) to control the site. Other information from the certificate could be displayed, but typically the certified owner or controller of the site is the most relevant information. In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by some elements of the web page being displayed, such as a "Flash pop-up' or the like.”).

As per claim 13, the combination of Ashley, Agbabian and Sauve teaches the system of claim 11, Sauve further teaches wherein display of data in a drop-down table occurs when a mouse pointer is hovered over the active image (Sauve, Parag. [0031-0032]; “In addition, the SSL bar 418 may display other information from the SSL certificate to help the user evaluate how trustworthy the current site is. For example, the SSL bar 418 may display the name of the company that has been verified (from the certificate) to control the site. Other information from the certificate could be displayed, but typically the certified owner or controller of the site is the most relevant information. In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by some elements of the web page being displayed, such as a "Flash pop-up' or the like.”).

As per claim 14, the combination of Ashley, Agbabian and Sauve teaches the system of claim 13, Sauve further teaches wherein the data in the drop-down table includes the entity ID (Sauve, Parag [0031-0032]; “In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). 0032 Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site.” … Parag. [0033]; “The information displayed on the certificate summary 520 may include any security-related information, but in this implementation the display is limited to only the most important information. For instance, the existence of the certificate summary 520, most importantly, indicates to the user that the certificate is valid. In addition, identifying information about the owner 522 of the certificate is shown, such as the owner's company name or individual name (if appropriate), the owner's address and country of origin, may also display a company logo.”).

As per claim 21, the combination of Ashely and Agbabian teaches the system of claim 1. 
However the combination of Ashely and Agbabian does not expressly teaches:
A digital marketplace comprising a website served by a web enabled server in which only entities comprising verified entities in accordance with the system of claim 1 may participate. 
But, Sauve teaches:
A digital marketplace comprising a website served by a web enabled server in which only entities comprising verified entities in accordance with the system of claim 1 may participate. (Sauve, Parag. [0003]; “SSL is a technique for establishing trust between a remote computing system, such as an e-commerce server, and a local computing system, such as the consumer's computer. The entity that controls the remote computing system obtains an “SSL certificate” from a Certificating or Certifying Authority (“CA”).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauve system into Ashley-Agbabian system, with a motivation to provide techniques and mechanisms that implement a system for presenting security information about a current site or communications session (Sauve, Parag. [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly et al.; US 9,847,994: relates to methods and systems to provide secure database and network environments having private and public aspects.
Brussin et al.; US 9,754,274: relates to visitor-specific, dynamically customized promotions and/or messaging on e-commerce websites.
Desai et al.; US 10,176,476: relates to a platform for performing secure personalized transactions in a multi - domain ecosystem includes a personalization tier that enables service provider personalization for one or more ecosystem elements stored on a mobile device.
Zaidi et al.; US 10,142,113: relates to, a system for managing secure communications includes an interface that may receive communication between a first endpoint and a second endpoint.
                                                         
                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/A.D.C./Examiner, Art Unit 2498        
                                                                                                                                                                                                /MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498